Title: To Thomas Jefferson from John George Jackson, 30 November 1808
From: Jackson, John George
To: Jefferson, Thomas


                  
                     WednesdayNovr. 30th 1808
                  
                  J G Jackson presents his best respects to the President of the US & has the pleasure to communicate the information he promised to furnish him some time since. the delay is attributable to the absence of Mr. Love who only returned to day—Upon conversing with Mr. Love he stated to me that Dr. Ware is the person to whom my friend Winston referred as eminent for his Surgical talents—that he is reputed eminent, but not more so than Dr. Upshaw—
               